292 U.S. 631
54 S. Ct. 640
78 L. Ed. 1485
STANDARD OIL COMPANY, petitioner,v.John P. McLAUGHLIN, United States Collector of  Internal Revenue, etc.*
No. 848.
Supreme Court of the United States
April 9, 1934

Messrs. F. D. Madison and Alfred Sutro, both of San Francisco, Cal., for petitioner.


1
The Attorney General, for Collector of Internal Revenue.


2
For opinion below, see 67 F.(2d) 111.


3
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit denied.



*
 Rehearing denied 292 U.S. 604, 54 S. Ct. 712, 713, 78 L. Ed. ——.